FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

ELLE MELISSA MCKAY,                        No. 07-35362
                         Appellant,
                 v.                          D.C. No.
                                          CV-07-00285-GMK
JOHN   B. INGLESON,
                                              OPINION
                          Appellee.
                                      
         Appeal from the United States District Court
                  for the District of Oregon
           Garr M. King, District Judge, Presiding

                 Argued and Submitted
           December 10, 2008—Portland, Oregon

                   Filed February 23, 2009

  Before: Diarmuid F. O’Scannlain, Susan P. Graber and
              Jay S. Bybee, Circuit Judges.

               Opinion by Judge O’Scannlain




                            2069
                      MCKAY v. INGLESON                    2071
                         COUNSEL

Terrance J. Slominski, Slominski & Associates, Tigard, Ore-
gon, argued the cause for the appellant and submitted a brief.

David B. Gray, Swensen & Gray, Portland, Oregon, argued
the cause for the appellee and submitted a brief.


                          OPINION

O’SCANNLAIN, Circuit Judge:

   We must decide whether a student’s financial arrangement
with the university she attended constituted a non-
dischargeable educational loan under the Bankruptcy Code.

                               I

                               A

   Elle McKay, then a student at Vanderbilt University,
entered into a “Vanderbilt University Graduate and Profes-
sional Student Account and Deferment Agreement” (“the
Agreement”) on October 2, 1996. After reciting that the par-
ties “desire the convenience of deferring payment for . . . edu-
cational services,” the Agreement states that the “[s]tudent, as
purchaser of the educational services,” would be billed
monthly. “Any balances not paid by the end of each calendar
month [would] be assessed a late fee of one and one-half
(1.5%) percent per month.” The Agreement further states that
“[a]ll amounts deferred are due not later than” a specific date
close to the end of each semester.

   A “Student Account Analysis” demonstrates that McKay
incurred charges totaling $13,142.07 under the Agreement.
The last time the account was used appears to be May 25,
2072                     MCKAY v. INGLESON
1997, but the analysis shows late fees through February 27,
1998. The charges against the account primarily consist of
tuition and activity fees ($4,805.56), housing ($2,170), dining
($1,155); and the “Flexible Spending Acc[ount]” ($2,466.59).1
There are smaller mundane charges (e.g., a chemistry lab
breakage fee), but the bulk of the remaining amount is due to
late fees ($2,182.50).

                                    B

   McKay filed for bankruptcy on June 4, 2003, and was
granted a discharge on September 17th of that year. In 2005,
John Ingleson, an attorney hired by the University, filed a
complaint in state court on its behalf, alleging that McKay did
not pay her loan. In January 2006, the state court granted a
default judgment. Two months later, McKay commenced the
adversary proceeding at issue here against Ingleson and Van-
derbilt, alleging violation of the discharge injunction under 11
U.S.C. § 524. The bankruptcy court ruled against McKay, and
the district court affirmed. McKay timely appeals.

                                    II

   [1] The issue on appeal is whether the Agreement consti-
tuted a “loan” under 11 U.S.C. § 523(a)(8) which, at the time
of McKay’s discharge,2 made non-dischargeable a “loan . . .
made under any program funded in whole or in part by a . . .
nonprofit institution.”

   [2] In determining whether the Agreement constituted a
loan, we look at the ordinary meaning of such term. Barstow
  1
     Flexible spending account funds could be used at dining services, on-
campus laundromats, the campus bookstore, the campus copy shop, the
student health service (for prescriptions), and on-campus vending
machines.
   2
     Section 523, as amended after the passage of Pub. L. No. 107-204, 116
Stat. 801 (2002), is the relevant version for purposes of this case.
                      MCKAY v. INGLESON                       2073
v. IRS (In re Bankr. Estate of Mark Air, Inc.), 308 F.3d 1038,
1041 (9th Cir. 2002). McKay argues that the Agreement is a
revolving credit account (specifically, a credit card) rather
than a loan. However, even if that is true, revolving credit
accounts are considered loans in everyday parlance. See, e.g.,
Gen. Elec. Capital Corp. v. Future Media Prods. Inc., 547
F.3d 956, 958 (9th Cir. 2008) (“The loan agreement included
a $10.5 million, 42-month term loan, as well as a $5 million
revolving line of credit.”); Quicken Loans, Inc. v. Wood, 449
F.3d 944, 949-50 (9th Cir. 2006) (“In the case of an open-end
line-of-credit loan, the adjustment reflects an advance taken
by the borrower under the line-of-credit and is permitted by
the loan contract.” (quoting 12 C.F.R. § 560.35(c)).

   [3] Dictionary definitions of the term “loan” provide further
support for Ingleson’s position that the Agreement constituted
a loan, and the Eighth Circuit’s Bankruptcy Appellate Panel
has helpfully discussed some of these definitions:

       Black’s Law Dictionary defines a “loan” as
    “[a]nything furnished for temporary use to a person
    at his request, on condition that it shall be returned,
    or its equivalent in kind, with or without compensa-
    tion for its use.” Black’s Law Dictionary 936 (6th
    ed.1990). Webster’s Third International Dictionary
    defines a loan similarly, as “[s]omething lent for the
    borrower’s temporary use on condition that it or its
    equivalent be returned.” Webster’s Third New Inter-
    national Dictionary 1326 (Philip Babcock Gove ed.,
    1993).

       Although the definitions imply money as the sub-
    ject of the loan transaction, they do not necessarily
    anticipate or even require an actual exchange of
    funds between the lender and the borrower. Notably,
    Black’s Law Dictionary also defines a loan as “[t]he
    creation of debt by the lender’s payment of or agree-
    ment to pay money to the debtor or to a third party
2074                     MCKAY v. INGLESON
      for the account of the debtor . . . .” Black’s Law Dic-
      tionary 936 (6th ed.1990) . . . . The definitions do
      not require an exchange of funds at all. See id.
      (“ ‘Loan’ includes . . . [t]he creation of debt by a
      credit to an account with the lender upon which the
      debtor is entitled to draw immediately . . . .”)
      (emphasis added); see also West’s Legal Thesaurus/
      Dictionary 464 (William P. Statsky ed., 1986)
      (including among its definitions of loan an “advance,
      credit, accommodation [or] allowance . . . .”).

Johnson v. Mo. Baptist Coll. (In re Johnson), 218 B.R. 449,
456-57 (B.A.P. 8th Cir. 1998) (some emphases omitted).

   Indeed, the Johnson court was faced with a very similar set
of facts and came to the conclusion that the arrangement in
that case was a non-dischargeable student loan:

         Applying these definitions to the facts before us,
      we conclude that the arrangement between Johnson
      and the College constitutes a loan. Johnson’s prom-
      ise to remit the cost of tuition to the College in
      exchange for the opportunity to attend classes cre-
      ated a debtor/creditor relationship. She signed a
      promissory note to evidence her debt. By allowing
      Johnson to attend classes without prepayment, the
      College was, in effect, “advancing” funds or credits
      to Johnson’s student account. Johnson drew upon
      these advances through immediate class attendance.
      It is immaterial that no money actually changed
      hands.

Id. at 457.3
  3
   See also Andrews Univ. v. Merchant (In re Merchant), 958 F.2d 738,
741 (6th Cir. 1992) (“In this case Merchant signed forms evidencing the
amount of her indebtedness before she registered for classes. She received
her education from the University by agreeing to pay these sums of money
owed for educational expenses after graduation. The credit extensions
were loans for educational expenses.”).
                         MCKAY v. INGLESON                        2075
   The Johnson court’s analysis is persuasive, and we find no
relevant differences between the Agreement here and the
arrangement in Johnson.

                                  III

   McKay points to several features of the Agreement which,
in her view, are inconsistent with its being a loan. We find
none of her proffered arguments persuasive.

   [4] McKay argues that the loan payment must “reflect the
value of the benefit actually received, rather than some other
ill defined measure of damages or penalty.” She also argues
that the Agreement fails to quantify the educational benefit
received by her. McKay is correct that the amount due on the
loan must be based on the amount of benefit received. See
President of Ohio Univ. v. Hawkins, 317 B.R. 104, 110
(B.A.P. 9th Cir. 2004). However, the cost of tuition, housing,
board, and various other items and fees were readily available
to her, and the amount she was required to repay was deter-
mined by the costs of these items.4

   McKay relies on Navarro v. University of Redlands (In re
Navarro), 284 B.R. 727 (Bankr. C.D. Cal. 2002), but it sim-
ply does not support her case. There, where a student merely
signed an agreement acknowledging his understanding of the
tuition rate but did not agree to pay in the future, no loan
existed. Id. at 732. However, McKay did sign an agreement
with Vanderbilt to repay the money prior to the commence-
ment of the term.

   McKay’s final argument is that the loan agreement did not
indicate a sum certain. She cites a dictum from Navarro. See
id. at 734 (“[Nowhere] in [the documents executed well after
  4
   McKay argues that to constitute a loan, the Agreement would have had
to sufficiently articulate definite repayment terms. However, the Agree-
ment states that all sums must be repaid by a date certain.
2076                      MCKAY v. INGLESON
the student was enrolled] did Navarro agree[ ] to repay a sum
certain in the future.”) This statement is in a list of seven rea-
sons for declaring that the agreement in that case did not con-
stitute a loan. Even crediting the dictum, it at most establishes
that whether a sum certain is stated is one of the factors that
may be considered in determining whether a loan exists. We
are not convinced that a loan requires a sum certain.5

                                    IV

   [5] Because McKay’s student loan was exempt from dis-
charge under § 523(a)(8), Ingleson could not have violated the
discharge injunction by attempting to collect the loan.

   AFFIRMED.




   5
     At oral argument, McKay argued that the Agreement did not require
Vanderbilt to lend her any money at all but was rather a mere promise to
pay whatever sums Vanderbilt chose to charge McKay. Because this argu-
ment was not raised clearly and distinctly in the opening brief, it has been
waived. Arpin v. Santa Clara Valley Transp. Agency, 261 F.3d 912, 919
(9th Cir. 2001).